Howell v Wallace (2022 NY Slip Op 02677)





Howell v Wallace


2022 NY Slip Op 02677


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, LINDLEY, AND WINSLOW, JJ.


254 CA 21-00690

[*1]TITUS HOWELL, PLAINTIFF-APPELLANT,
vTIMOTHY WALLACE AND BARBARA WALLACE, DEFENDANTS-RESPONDENTS. 


PARISI & BELLAVIA, LLP, ROCHESTER (TIMOTHY C. BELLAVIA OF COUNSEL), FOR PLAINTIFF-APPELLANT.
COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (STACY A. MARRIS OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Monroe County (William K. Taylor, J.), entered April 21, 2021. The order, among other things, denied in part plaintiff's motion for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court